                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHARLES DERRICK KELLER,

              Plaintiff,

       v.                                           Case No. 3:16-cv-00565-JPG-GCS

J.S. WALTON, et al.,

              Defendants.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision, IT IS HEREBY ORDERED AND ADJUDGED that:

   •   On Count I, JUDGMENT IS ENTERED IN FAVOR OF DEFENDANTS J.S. Walton,
       Sarah Bryam, Jon Bryam, Cindy Behle, and Marla Patterson, AND AGAINST
       PLAINTIFF Charles Derrick Keller;

   •   On Count II, JUDGMENT IS ENTERED IN FAVOR OF DEFENDANTS S. Bryam,
       J. Bryam, Cindy Behle, Marla Patterson, and Jonathan Mowery, AND AGAINST
       PLAINTIFF Charles Derrick Keller; and

   •   Count III is dismissed WITHOUT PREJUDICE against all defendants for failure to
       exhaust administrative remedies.



DATED: July 8, 2019



                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY: s/Tina Gray
                                                       Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
